DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/21 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in their publication entitled “A novel composite of graphene quantum dots and molecularly imprinted polymer for fluorescent detection of paranitrophenol” in view of Pan in their publication entitled “Hydrothermal route for cutting graphene sheets into blue-luminescent graphene quantum dots”.

Regarding Claim 1:  Zhou teaches the creation of composites of graphene quantum dots (GQD) and silica.  The composite structure may be seen in Scheme 1 as well as in Figure 1B.  Zhou is silent regarding the weight ratio between graphene quantum dots and the silica component; however, Zhou does teach the ratio in which these components are used to make the composite.  Zhou teaches the creation of a precursor 

Zhou is silent concerning the size of the graphene quantum dots.

However, Pan teaches the graphene quantum dots are created by a hydrolysis of graphene sheets.  This is the process that Zhou makes use of in order to create the same quantum dots.  Pan teaches that the hydrolysis of graphene sheets is able to create graphene quantum dots having a range of sizes from 5-13 nm (See Figure 3 and section preceding Figure 3).  Those of ordinary skill in the art would have found it obvious to provide graphene quantum dots of the size according to Pan as Pan’s method is the basis for Zhou’s process of creating the quantum dots.  Those of ordinary skill would have expected the particles according to Pan to be useful in the composition of Zhou as Zhou specifically notes the process of Pan as being the basis for his own process.

Regarding Claim 2:  The claim limitation drawn to the carbon source and its content of silica is noted; however, this is a product by process limitation.  Product by process limitations are afforded patentable weight based upon their implications to the process and not the actual manipulations set forth.  The source of carbon  and silica to make quantum dots may be from many sources, which produce the same graphene sheets  and silica as those set forth and claimed.  The product of the prior art is the same as that which is claimed containing both silica and graphene quantum dots.  

Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei in their publication entitled “Simple one-step synthesis of water-soluble fluorescent carbon dots derived from paper ash” in view of Zhai in their publication entitled “Highly luminescent carbon nanodots by microwave-assisted pyrolysis” as evidenced by Hubbe in their publication “Fillers for papermaking: A review of their properties, usage practices, and their mechanistic roles”.

Regarding Claim 6:  Wei teaches that carbon quantum dots (graphene) may be produced by burning printing paper to produce an ash, filtering the ash and providing it in deionized water and sonicating the suspension for an hour.  The suspension is then dialyzed for a period of two days in order to produce quantum dots (See Scheme 1).

Wei does not teach that the carbon source (ash) is provided with an oxidizing agent and heated by microwave to produce said graphene dots.

However, Zhai teaches that citric acid may be provided with the carbon source in order to provide carboxyl groups that facilitate dehydration and carbonization.  This may also be provided with an amine group in order to passivate the material after synthesis and enhance the emission characteristics (See Page 7955, Column 2).  The materials are also provided in a water solution (See Page 7956, Column 1) and undergo pyrolysis in a microwave oven (700W).  Zhai teaches that the optimal time period for heating is 2 minutes.  Zhai teaches that periods longer than 2 minutes lead to significant water 
It would have been obvious to employ the methods of Zhai on the carbon sources of Wei in order to improve the photoluminescence of the material and also to increase the yields and processing time of the material.  The process of Wei, which does not apply heat, takes over 2 days to perform, while the modifications of Zhai would allow for the creation of dots having increased QY in a manner of minutes.  These benefits would significantly motivate those of ordinary skill in the art to apply the pyrolysis and citric acid addition of Zhai to the teachings of Wei.  Wei in view of Zhai are silent as to the presence of silica in the ash material; however, printing paper has a bright white color due to the inclusion of talc.  The use of talc containing paper would necessarily provide the amount of silica claimed as no process steps are noted that influence this amount other than paper selection. Talc is a magnesium silicate and has the silicon content instantly claimed as it is of formula Mg3Si4O10(OH)2.  This formula contains 240g of silica and 122g of magnesium oxides and hydroxides.  As this is the case, talc contains 66 wt% silica.  Talc is a common additive in paper as both a control agent and a filler (See evidentiary document to Hubbe; Section Talc).  It would have been obvious to use 

Regarding Claim 7:   Zhai teaches the incorporation of citric acid in order to promote dehydration and carbonization of the quantum dots.  

Regarding Claim 9:  Wei teaches that the ash is added to deionized water.

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. The amendment to the claims incorporating features of previous claim 3 into independent claim 1 are noted.  Applicant argues that the claims are drawn to a material composed of GQD and discrete particles of silica.  The claim is examined on the basis that the word discrete as it is set forth in the claims modifies the term “silica particles” and does not speak to the spatial relationship between the graphene quantum dots and the silica particles.  The relationship between the position of the graphene quantum dots and silica particles is not disclosed and is not supported by the sections cited by applicant (Page 8-9 and Figure 2).  The figures do not clearly identify either component in the system nor the relationship between their positions.  As the silica of the prior art appears as agglomerated particles, which is the same state as in applicant’s Figure 2, the prior art meets applicant’s claim limitation in terms of the term’s plain meaning (distinct/separable).  Applicant goes on to suggest that the claims are drawn to two particle populations, which is also a feature that is not currently claimed .

Applicant sets forth arguments against the rejection of claims 6,7, and 9 over Wei and Zhai.  Applicant argues that even though the prior art teaches the use of paper, it is not clear that the paper used contains silica.  Reference to evidentiary document Hubbe is now made, wherein Hubbe discusses the use of Talc as a common additive in paper product.  It would have been obvious to use any commercially available paper product in the process of the prior art.  As talc is a common additive, it would have been obvious to use a paper containing talc as a source material.  Applicant argues that the prior art does not set forth that citric acid may be pyrolyzed in the method of the combination (microwave); however, this argument is made in terms of attorney argument and there is no evidence showing that this combination would seem inappropriate to those of ordinary skill in the art.  In fact, pyrolysis of citric acid by microwave is another known method of creating carbon quantum dots (See attached publication to Milosavljevic).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Hoban/Primary Examiner, Art Unit 1734